Citation Nr: 9909397	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied an 
increased evaluation for residuals of infectious hepatitis 
(rated zero percent under diagnostic code 7345), and 
determined there was no new and material evidence to reopen a 
claim for service connection for PTSD.  The veteran submitted 
a notice of disagreement (NOD) in January 1997, and the 
RO issued a statement of the case (SOC) in February 1997.  In 
May 1997, the RO increased the rating for the residuals of 
the infectious hepatitis to 10 percent, effective from March 
1996.  The veteran requested a rating higher than 10 percent, 
and he submitted a substantive appeal concerning his 
hepatitis and PTSD claims in May 1997.

FINDINGS OF FACT

1.  The residuals of the infectious hepatitis primarily 
consist of a diffusely but mildly heterogeneous liver, and 
gastrointestinal disturbance and fatigue; there is no 
evidence of focal masses or gallstones.

2.  The veteran's diet has not been restricted, and no other 
therapeutic measures have been taken to treat his infectious 
hepatitis.

3.  By an unappealed RO decision of November 1981, service 
connection for PTSD was denied.

4.  Some of the evidence received since the November 1981 
denial of service connection for PTSD is new, relevant to, 
and probative of the claim, and by itself or in conjunction 
with the evidence of record at the time of that decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of infectious hepatitis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 
7345 (1998).

2.  The unappealed November 1981 RO decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  Evidence submitted since the unappealed November 1981 RO 
decision, denying service connection for PTSD, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from January 1971 to January 
1974, and he served approximately eight months and six days 
in Vietnam.  Service department records show that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and received a Sharpshooter (Rifle M-14) 
Badge.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a motor vehicle 
operator, and that upon completion of active service, he was 
transferred to the Marine Corps Reserve.  His complete 
service personnel records have not been obtained.

The veteran asserts that he was a door gunner in Vietnam; 
that he was stationed on naval ships; that he received ground 
fire while aboard ships and aircraft; and that he was 
involved in the de-mining of Hi Lang Harbor.

Service medical records show that the veteran was treated for 
infectious hepatitis.  Service medical records are negative 
for treatment of any psychiatric condition or symptoms 
thereof.

A November 1981 RO rating decision granted service connection 
for residuals of infectious hepatitis, and assigned a zero 
percent evaluation under diagnostic code 7345, effective from 
July 22, 1981.  The RO denied service connection for a 
psychiatric condition, including PTSD.  In December 1981, the 
RO notified the veteran of the decision concerning his 
claims, and of his procedural and appellate rights, and he 
did not timely appeal.

An October 1985 VA medical record reflects that the veteran 
reported serving in combat duty in Vietnam and reported that 
he was a door gunner on a helicopter.

Records in the claims folder show that the veteran was 
referred for private hospitalization by the Quincy Medical 
Association in April 1995, due to increasing anxiety.  A 
report of the veteran's assessment in the hospital shows Axis 
I diagnoses of mood and anxiety disorders, an Axis II 
diagnosis deferred, and an Axis III diagnosis of 
gastrointestinal (GI) problems.

VA medical records show that the veteran was admitted to a VA 
medical facility in November 1995-primarily for 
detoxification, rehabilitation, and therapy-and was 
discharged with a diagnosis of PTSD.

VA medical records show that the veteran underwent an 
abdominal ultrasound in March 1996.  The impression was a 
mild diffuse heterogeneity in the liver echotexture.

In July 1996, the veteran underwent a VA compensation 
examination.  The report of the evaluation shows that he 
complained of constant aches and pains throughout his body; 
that he is tired all the time; that his appetite comes and 
goes; and that his weight goes up and down.  The examiner 
noted that the veteran's liver and spleen were not palpable.

An August 1996 RO rating decision continued the 
noncompensable rating for residuals of the infectious 
hepatitis.

More recently dated VA medical records reveal that the 
veteran underwent an abdominal ultrasound in April 1997.  A 
report of that study noted that there were no focal masses, 
no gallstones, and no biliary dilatation, and that the spleen 
and kidneys were unremarkable.  The examiner's impression was 
that the liver was diffusely but mildly heterogeneous.

A May 1997 RO rating decision increased the evaluation for 
residuals of infectious hepatitis from zero percent to 10 
percent, effective from March 1996.


B.  Increased Rating Residuals of Infectious Hepatitis

The veteran's claim for a higher rating for the residuals of 
the infectious hepatitis is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Caffrey v. Brown, 6 Vet .App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

In general, disability evaluations are determined by applying 
a schedule of ratings (listed in a rating schedule) that 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history (38 C.F.R. § 4.41), where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A noncompensable evaluation is warranted for infectious 
hepatitis when the condition is healed and nonsymptomatic.  
38 C.F.R. § 4.114, Code 7345.  A 10 percent evaluation 
requires that the residuals of the condition be manifested 
by demonstrable liver damage with mild gastrointestinal 
disturbance.  Id.  A 30 percent rating requires evidence of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
(than recurrent episodes required for a 60 percent rating), 
but which necessitate dietary restriction or other 
therapeutic measures.  Id.

As applied to the facts of this case, the report of the 
veteran's VA ultrasound in April 1997 shows that he reported 
a two- to three-month history of abdominal tenderness, and of 
experiencing fatigue.  The examiner noted that the liver was 
diffusely but mildly heterogeneous.  The report of the 
veteran's VA compensation examination in July 1996 shows 
that, while he reported that his appetite comes and goes, and 
that his weight goes up and down, no dietary restrictions or 
other therapeutic measures have been taken, or deemed 
necessary, to treat his hepatitis.  Moreover, the objective 
medical evidence of record associates his anxiety symptoms to 
mood and anxiety disorders, and not to his infectious 
hepatitis.

After consideration of all of the evidence, both for and 
against the claim, the Board finds that the severity of the 
symptoms the veteran is presently experiencing as a result of 
his hepatitis is best approximated by a 10 percent rating.  
Consequently, this is the rating that must be assigned.  
38 C.F.R. § 4.7.  Since the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's hepatitis.  In this regard, the Board 
points out that there has been no showing that the condition 
has caused marked interference with employment (beyond that 
contemplated in the currently assigned schedular evaluation), 
or that the condition has necessitated frequent periods of 
hospitalization or otherwise has rendered impracticable the 
application of the regular schedular standards.  According to 
a medical report concerning treatment the veteran received in 
November 1995, which, incidentally, was primarily for 
conditions other than his hepatitis, the examining physician 
indicated that the veteran is employable.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


C.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for PTSD

An unappealed RO decision is final with the exception that a 
veteran may later reopen a claim if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (1998).  
The question now presented is whether new and material 
evidence has been submitted since the RO's adverse November 
1981 decision, denying service connection for PTSD, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because of the Board's 
decision to reopen his claim for the reasons set forth below.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the RO's November 1981 
decision included service medical records, VA outpatient 
treatment records from April 1981, and a report of an August 
1981 VA medical examination containing diagnoses of PTSD, 
alcohol abuse, and a phase-of-life problem.  Some of the 
evidence submitted since then includes private hospital 
records from April 1995 that include an Axis III assessment 
listing GI-problems, and VA hospital records from November 
1995 that include a diagnosis of PTSD based upon reported 
history.  A diagnosis of PTSD by a mental health professional 
is presumed to be made in accordance with the requirements of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM), as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  VA 
currently uses the Fourth Edition of this manual.  In light 
of this, the Board considers this evidence to be new and 
relevant to the veteran's claim for service connection for 
PTSD because it indicates he has the condition and suggest 
that it is possibly related to stressful incidents that 
occurred coincident with his service in the military.  Thus, 
this evidence, either by itself or when considered in 
conjunction with the evidence in the veteran's claims folder 
in November 1981, is so significant that it must be 
considered in order to fairly decide the merits of his claim 
for PTSD.  Hodge, 155 F.3d 1356.

As new and material evidence has been submitted since the 
November 1981 RO decision, the petition to reopen the claim 
for service connection for PTSD is granted.  Further 
development that is necessary concerning this claim is 
discussed in the REMAND following the ORDER.


ORDER

The claim for a rating higher than 10 percent for residuals 
of infectious hepatitis is denied.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.




REMAND

The veteran's claim for service connection for PTSD is 
plausible, and therefore well grounded.  However, having 
found that the veteran's claim is plausible does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); see also Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  If the 
claimed inservice stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.

The duty to assist the veteran in the development of facts 
pertinent to his claim includes obtaining all relevant 
records and providing an adequate VA examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Having initially reviewed the evidentiary 
record, the Board notes that the veteran's complete service 
personnel records should be obtained in order to ascertain 
the specific dates of his service in Vietnam, the units 
within which he served, and his military duties during his 
service.  This information and any additional information 
which the veteran may provide that will help corroborate any 
claimed stressor incident should be forwarded to the 
Commandant of the Marine Corps, Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, Suite 201, Quantico, 
VA 22134-5030, so that verification of his claimed stressors 
may be attempted.  Accordingly, the Board finds that this 
case must now be remanded in order for the RO to attempt to 
verify the veteran's claimed stressor experiences.

Prior to attempting stressor verification, the RO should, 
once again, request from the veteran a statement containing 
as much detail as possible regarding the stressors to which 
he asserts he was exposed during service.  He should be asked 
to provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board emphasizes, for the 
veteran's benefit that, while he has reported experiencing 
stressor events, he has been very vague in the details of 
these reported incidents, either failing to identify 
individuals involved, or failing to give significant 
information regarding the dates, locations, and units 
involved in the claimed events.  This is particularly why the 
veteran should be informed of the need for additional 
information.  The court has held that requesting him to 
provide this level of information does not constitute either 
an impossible or onerous burden.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214, 
should be forwarded to the Commandant of the Marine Corps for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.

After the above development has been completed, the RO should 
determine if the record establishes the existence of a 
stressor or stressors.  If so, then, and only then, the case 
should be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor(s) have been accepted 
as established by the record, and the medical examiners must 
be instructed that only those events may be considered in 
determining whether stressor(s) to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request a copy of the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC).  These records 
should be reviewed to ascertain where the 
veteran was assigned, what type of work 
he performed, and whether he participated 
in combat while stationed in Vietnam.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the claimed stressors.  This summary and 
all associated documents should be sent 
to the Commandant of the Marine Corps, 
Headquarters United States Marine Corps, 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, VA 22134-5030.  The Commandant 
of the Marine Corps should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors, to include unit histories 
regarding the veteran's assigned units 
during his service in Vietnam.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressors for the record, 
and then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the Commandant of the Marine 
Corps and/or by the RO may be relied 
upon.  Further, it is necessary that, in 
formulating the diagnosis, the examiner 
adhere to the diagnostic criteria set 
forth in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, both 3rd and 
4th editions (DSM-III-R and DSM-IV), 
applying whichever version is more 
favorable to the veteran.  The claims 
folder, to include a copy of this remand, 
along with any additional evidence 
obtained pursuant to this remand, should 
be provided to the examiner for review.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed. 


6.  After the development requested above 
has been completed, the RO should again 
review the entire record.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to ensure due 
process to the veteran and further develop the record.  He 
does not need to take any action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


